Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the applicant’s argument filed on 11/23/2021 in which Claims 1-10 are presented for examination.
Status of claims
Claims 1-10 are pending; of which claims 1, 4-8 and 10 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “a portable storage device that is configured to store data independently, without connected to any communication channel. A display window is configured to display a main menu and a credential menu. An access layer is configured to enter different combinations and sequence of fingerprint. A touchscreen keypad is configured to enter the data/ credentials manually. A memory is configured to store the entered data/credentials. A non-universal serial bus (USB) power port to charge the battery of the storage device. The storage device provides low battery alerts and reminder alerts.”; in combination with all the elements of each independent claim as amended by Applicant on 11/23/2021. The claim has been considered persuasive, in 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491